Dear Mr. Taillon:
You have requested an Attorney General's opinion on whether you may continue as an employee with the United States Post Office should you be elected to the Plaquemines Parish School Board.
      LSA-R.S. 42:63, in part, states:
      A. (1) Except as otherwise provided in this Subsection, no person holding an elective office, appointive office, or employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold another elective office, appointive office, or employment in the government of a foreign country, in the government of the United States, or in the government of another state.
                            * * * * *
         (3) A person holding employment in the government of the United States and at the same time holding an elective office on a parish or city school board shall not be in violation of this Subsection, unless the particular nature of his employment in combination with the duties and interests of his elective office on a parish or city school board is otherwise prohibited by this Part or is found to be adverse to the public interest as set forth in R.S. 42:61.
As explicitly stated in Subsection (A)(3), the simultaneous holding of employment with the federal government and an elected position on a parish school board is not prohibited by Subsection (A)(1) of LSA-R.S. 42:63, unless the situation is adverse to the public interest under LSA-R.S. 42:61. While this office cannot conclusively determine the applicability of LSA-R.S. 42:61 to your situation based on the information you have provided, under Subsection (A)(3), you are generally exempted from the provisions of Subsection (A)(1).
I trust that this addresses your concerns. Please contact this office should you require further assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       BY: CARLOS M. FINALET, III
ASSISTANT ATTORNEY GENERAL
RPI:CMF/mjb